Title: To James Madison from James Anderson, 27 January 1807
From: Anderson, James
To: Madison, James



Sir
Baltimore 27 Jany. 1807.

I have had the honor to receive Your letter of the 22d: instant, with my Commission & your Instructions to Consuls & vice Consuls.  Permit me, Sir, to return You my sincere thanks for the confidence which You have been pleased to place in me & to assure You that I will endeavour to merit a continuance of Your protection.
I now take the liberty to return You, Sir, the cypher for secret Correspondence, which I have copied with attention & I hope free from error: I wish to hear of it’s being received.
The severity of the Weather prevents the navigation of this port.  I shall sail for the Havana the moment the ice will permit.  With the greatest Respect, I have the honor to be, Sir, Your most obedient Servant

James Anderson

